Citation Nr: 0330102	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-04 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a low back injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for right shoulder 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis with pes planus, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of left knee surgery, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for the residuals 
of right knee surgery, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On July 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: the 
documents pertaining to the veteran's 
claim for Social Security disability 
benefits, and the medical records relied 
upon concerning that claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a 
psychiatric examination.  The claims 
folder must be provided to the examiner 
for review, and the RO should ask the 
examiner to make an entry in the 
examination report indicating that the 
claims file was reviewed.  The 
examination should include any diagnostic 
tests or studies, including psychological 
testing, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.
In conducting the psychiatric 
examination, the examiner should be aware 
of the following issues.  The veteran 
underwent psychological testing in July 
1992, in conjunction with a VA 
psychiatric examination, which resulted 
in a profile of an individual who 
distorted his psychological problems and 
demonstrated an extreme willingness to 
report symptomatology across a wide 
spectrum of symptom domains.  The 
psychologist stated that great effort 
should be made to substantiate any report 
provided by the veteran.  A psychological 
evaluation in April 1994 resulted in the 
conclusion that he had a number of 
somatic concerns, and was obsessing over 
the state of his health.  The evaluation 
also resulted in a diagnosis of a chronic 
pain disorder, consisting of 
psychological factors affecting his 
physical condition, as well as dysthymia.
The psychiatrist should provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should also provide an opinion 
on the extent to which, if any, the 
veteran's psychiatric symptoms, including 
any personality characteristics, affect 
the manifestations of his musculoskeletal 
disabilities.  
The examiner should also provide an 
opinion on the extent to which the 
veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.  The examiner 
should provide the complete rationale for 
all opinions given.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





